Exhibit 10.25

 

WYOMISSING PROFESSIONAL CENTER

 

SUMMARY OF LEASE TERMS

 

The terms of this Lease (the “Lease”) set forth on these summary pages (the
“Summary”) are for convenience and are subject to further explanation in the
Lease. All terms defined on these summary pages are incorporated by reference
into the Lease as if set forth in their entirety therein.

 

 

 

 

 

Reference

 

 

 

 

 

1.

 

Landlord’s Name and Address:

 

¶38

 

 

 

 

 

 

 

Wyomissing Professional Center, Inc.

 

 

 

 

(the “Landlord”)

 

 

 

 

825 Berkshire Boulevard - Suite 203

 

 

 

 

Wyomissing, Pennsylvania 19610

 

 

 

 

Attention: Mr. Stephen J. Najarian

 

 

 

 

 

 

 

2.

 

Tenant’s Name and Address:

 

¶38

 

 

 

 

 

 

 

Penn National Gaming, Inc.

 

 

 

 

(the “Tenant”)

 

 

 

 

825 Berkshire Boulevard

 

 

 

 

Suite 200

 

 

 

 

Wyomissing, PA 19610

 

 

 

 

 

 

 

3.

 

Leased Premises:

 

¶1

 

 

 

 

 

 

 

The area shown on Exhibit “A” attached hereto and made a part hereof (the
“Premises”), containing approximately 5,500 square feet of rentable floor area
situate on the ground floor of a building located at 875 Berkshire Boulevard,
Wyomissing, PA 19610 (the “Building”) constructed on the land. The Building
contains approximately 27,702 square feet of rentable floor area. Determination
of actual rentable and usable areas will be made subsequent to completion of
design of Tenant interior layout, and the space will be measured in accordance
with BOMA standards.

 

 

 

 

 

 

 

4.

 

Building Location:

 

¶1

 

 

 

 

 

 

 

The Building is located on a tract of land (the “Land”) consisting of
approximately 15 acres, located on the North side of Berkshire Boulevard, and
the East side of Paper Mill Road in the Borough of Wyomissing, Berks County,
Pennsylvania.

 

 

 

i

--------------------------------------------------------------------------------



 

5.

 

Parking Spaces:

 

¶1

 

 

 

 

 

 

 

In connection with its use of the Premises, Tenant shall have the right to use a
total of (22) undesignated parking spaces of which five (5) spaces may be
designated (collectively, the “Parking Spaces”) in the parking area adjacent to
the Building.

 

 

 

 

 

 

 

6.

 

Date of Lease:

 

¶2

 

 

 

 

 

 

 

April 5, 2005

 

 

 

 

 

 

 

7.

 

Commencement Date:

 

¶2

 

 

 

 

 

 

 

The term of this Lease shall commence on the first to occur of (a) the date on
which Tenant takes occupancy of or commences business at the Premises, or
(b) the date of substantial completion, being the date when a certificate of
occupancy for the Premises is issued by the applicable municipal authority, or
(c) June 1, 2005 the “Commencement Date”).

 

 

 

 

 

 

 

8.

 

Term:

 

¶2

 

 

 

 

 

 

 

Three (3) years from the first day of the first full month of occupancy after
the Commencement Date (the “Term”). Tenant shall have the option to extend this
lease for one (1) period of five (5) years (the “Renewal Period”) on the same
terms and conditions as contained in the Lease for the initial Term.

 

 

 

 

 

 

 

9.

 

Fixed Annual Minimum Rent:

 

¶3

 

 

 

 

 

 

 

Starting rent based on $12.50 per rentable square foot. Rent to be pro-rated
during any partial months. 2.5% annual increase over prior year’s Annual Minimum
Rent.

 

 

 

 

 

 

 

 

 

 

Lease

 

Approx.

 

Rate

 

Annual

 

Monthly

 

 

Period

 

Year

 

RSF

 

PRSF

 

Min Rent

 

Min Rent

 

 

 

[g50351li01i001.jpg]

1

 

5,500

 

$

12.50

 

$

68,750.00

 

$

5,729.17

 

 

Initial Term

2

 

 

 

$

12.81

 

$

70,468.75

 

$

5,872.40

 

 

 

3

 

 

 

$

13.13

 

$

72,230.47

 

$

6,019.21

 

 

 

[g50351li01i002.jpg]

4

 

 

 

$

13.46

 

$

74,036.23

 

$

6,169.69

 

 

 

5

 

 

 

$

13.80

 

$

75,887.14

 

$

6,323.93

 

 

Renewal Period

6

 

 

 

$

14.14

 

$

77,784.31

 

$

6,482.03

 

 

 

7

 

 

 

$

14.50

 

$

79,728.92

 

$

6,644.08

 

 

 

8

 

 

 

$

14.86

 

$

81,722.15

 

$

6,810.18

 

 

ii

--------------------------------------------------------------------------------



 

10.

 

Tenant’s Share of Expenses (“Premises Expenses”):

 

¶4(c)

 

 

 

 

 

 

 

Tenant to pay full pro-rata share of all operating expenses. First year budget
estimated at $3.94 per square foot of rentable floor area, not including
in-suite janitorial expenses.

 

Exhibit “B”

 

 

 

 

 

 

Lease

 

Expenses

 

Annual

 

Monthly

 

Year

 

Est PRSF

 

Est Expenses

 

Est Expenses

 

1

 

$

3.94

 

$

21,670.00

 

$

1,805.83

 

 

11.

 

Building Standard Work Allowance:

 

¶10

 

 

 

 

 

 

 

No allowance to be provided by Landlord. The entire cost for the Fit — Up
improvements to be borne by the Tenant

 

 

 

 

 

 

 

12.

 

Security Deposit:

 

¶5

 

 

 

 

 

 

 

Waived

 

 

 

 

 

 

 

13.

 

Use of Premises:

 

¶6

 

 

 

 

 

 

 

General office uses (the “Permitted Use”).

 

 

 

iii

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Landlord and
Tenant have caused this Summary of Lease Terms to be duly executed this 5th day
April, 2005.

 

THIS LEASE MUST BE EXECUTED FOR TENANT, IF A CORPORATION, BY THE PRESIDENT OR
VICE PRESIDENT AND ATTESTED BY THE SECRETARY OR ASSISTANT SECRETARY, UNLESS THE
BY-LAWS OR A RESOLUTION OF THE BOARD OF DIRECTORS SHALL OTHERWISE PROVIDE, IN
WHICH EVENT A CERTIFIED COPY OF THE BY-LAWS OR RESOLUTION, AS THE CASE MAY BE,
MUST BE FURNISHED TO LANDLORD.

 

 

 

“LANDLORD”:

 

 

 

 

 

WYOMISSING PROFESSIONAL CENTER, INC.,

 

 

a Pennsylvania corporation

 

 

 

 

 

 

By

/s/ Stephen J. Najarian

 

 

 

Stephen J. Najarian, President

 

 

 

 

 

 

“TENANT”:

 

 

 

 

 

PENN NATIONAL GAMING, INC.,

 

 

a Pennsylvania corporation

WITNESS:

 

 

 

 

 

 

 

 

By:

/s/ Susan M. Montgomery

 

By:

/s/ Robert S. Ippolito

 

 

 

 

 

Name:

Susan M. Montgomery

 

Name:

Robert S. Ippolito

 

 

 

 

 

 

 

Title:

VP/Sec/Treas

 

 

 

 

 

 

Date:

4/5/05

 

iv

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

Page

 

 

1. PREMISES

2

 

 

2. TERM

2

 

 

3. RENT

3

 

 

4. TENANT’S SHARE OF EXPENSES

3

 

 

5. SECURITY DEPOSIT

6

 

 

6. USE

6

 

 

7. SERVICES AND FACILITIES

6

 

 

8. UTILITIES

7

 

 

9. CONSTRUCTION OF BUILDING

7

 

 

10. BUILDING STANDARD WORK ALLOWANCE

7

 

 

11. SIGNS

7

 

 

12. AFFIRMATIVE COVENANTS OF TENANT

7

 

 

13. NEGATIVE COVENANTS OF TENANT

8

 

 

14. NO MECHANICS’ LIENS

9

 

 

15. LANDLORD’S RIGHT TO ENTER

10

 

 

16. RELEASE OF LANDLORD

10

 

 

17. ASSIGNMENT AND SUBLETTING

11

 

v

--------------------------------------------------------------------------------



 

18. ENVIRONMENTAL COMPLIANCE

11

 

 

19. INDEMNIFICATION

11

 

 

20. LIABILITY INSURANCE

12

 

 

21. FIRE OR OTHER CASUALTY

12

 

 

22. WAIVER OF SUBROGATION

13

 

 

23. NO IMPLIED EVICTION

13

 

 

24. CONDEMNATION

13

 

 

25. LANDLORD’S RIGHT TO PAY TENANT EXPENSES

13

 

 

26. EVENTS OF DEFAULT

14

 

 

27. LANDLORD’S REMEDIES

15

 

 

28. CONFESSION OF JUDGMENT FOR DAMAGES

17

 

 

29. CONFESSION OF JUDGMENT IN EJECTMENT

17

 

 

30. RIGHT OF ASSIGNEE OF LANDLORD

18

 

 

31. REMEDIES CUMULATIVE

18

 

 

32. TENANT’S WAIVERS

19

 

 

33. ATTORNMENT

19

 

 

34. SUBORDINATION

19

 

 

35. EXECUTION OF DOCUMENTS

20

 

 

36. ESTOPPEL AGREEMENTS

20

 

vi

--------------------------------------------------------------------------------



 

37. CONDOMINIUM CONVERSION

20

 

 

38. NOTICES

20

 

 

39. BINDING EFFECT

20

 

 

40. SURVIVAL OF VALID TERMS

20

 

 

41. ENTIRE AGREEMENT

20

 

 

42. PROHIBITION AGAINST RECORDING

21

 

 

43. INTERPRETATION

21

 

 

44. LIABILITY OF LANDLORD

21

 

 

45. CAPTIONS AND HEADINGS

21

 

 

46. NO BROKERAGE COMMISSION

21

 

 

47. QUIET ENJOYMENT

21

 

 

48. WAIVER OF TRIAL BY JURY

21

 

 

49. OWNER’S ASSOCIATION

22

 

vii

--------------------------------------------------------------------------------



 

LEASE AGREEMENT

 

IN CONSIDERATION of the mutual promises contained herein, and intending to be
legally bound hereby, Landlord and Tenant, in addition to the foregoing Summary,
agree as follows:

 

1.                                      PREMISES. Landlord hereby leases to
Tenant and Tenant hereby leases from Landlord the Premises. In connection with
its use of the Premises, Tenant shall have the right to use the Parking Spaces.

 

2.                                      TERM.

 

(a)                                 The Term of this Lease shall commence on the
Commencement Date, unless construction is delayed as provided in Paragraph 9(b).

 

(b)                                 Within thirty (30) days after the
Commencement Date, Landlord and Tenant shall execute a letter agreement
specifying the Commencement Date. Failure to execute such letter agreement shall
in no way cause this Lease not to remain in full force and effect.

 

(c)                                  The Term of the Lease shall be three
(3) years and shall include a renewal period as defined in Section 2.(d) below.

 

(d)                                 Provided Tenant has not given written notice
to Landlord at least one hundred eighty (180) days prior to the expiration of
the initial three (3) year term that it intends to terminate the Lease at the
end of the initial term, the Lease shall automatically renew for one (1) five
(5) year renewal period (the “Renewal Period”) under the same terms and
conditions of the initial lease period.

 

(e)                                  Tenant shall surrender and deliver up the
Premises at the end of the Term of this Lease in good order and condition as of
the date of execution hereof, reasonable use and natural wear and tear excepted.
If Tenant fails to surrender the Premises to Landlord on the date as required
herein, Tenant shall hold Landlord harmless from all damages, direct and
indirect, resulting from Tenant’s failure to surrender the Premises as herein
provided, including but not limited to claims made by a succeeding tenant
resulting from Landlord’s inability to deliver the Premises, or any part
thereof, due to Tenant’s failure to surrender the Premises.

 

Should the Tenant, without the express written consent of the Landlord, continue
to hold and occupy the Premises after the expiration of the Term of this Lease,
such holding over shall be considered a tenancy at sufferance, and not for any
other term whatsoever, which may be terminated by the Landlord at the will of
the Landlord by giving Tenant written notice thereof, and at any time thereafter
the Landlord may re-enter and take possession of the Premises, by force or
otherwise. Rent during any such holding over shall be charged and paid by Tenant
at the rate of 150% of the monthly rent reserved herein as the monthly rental
due for that month immediately preceding the holding over.

 

(f)                                   Definition of Lease Year: A “Lease Year,”
as herein referred to, shall consist of that full twelve (12) month period
commencing on the first day of the first full month during which this Lease is
in full force and effect and of each full twelve (12) month period thereafter.
If the

 

2

--------------------------------------------------------------------------------



 

Commencement Date of this Lease, as provided aforesaid, is a day not the first
day of the month, the first lease year shall consist of the remainder of that
first month and the first full twelve (12) months thereafter.

 

3.                                      RENT.

 

(a)                                 During the term of this Lease, Tenant shall
pay Landlord the Annual Minimum Rent in equal monthly installments. To the
extent that the actual rentable floor area of the Premises is different from the
area shown on the Summary, as certified by Landlord’s architect, the Annual
Minimum Rent shall be adjusted accordingly.

 

(b)                                 All rent shall be payable in advance,
without demand, on the first day of each calendar month during the term of this
Lease, except the first monthly installment shall be paid upon the signing of
this Lease. The first and last monthly payments shall be prorated on a per diem
basis for any period less than a full calendar month.

 

(c)                                  All rent and additional rent shall be
payable without any deduction, offset or counterclaim. All rent and additional
rent due hereunder shall be payable in immediately available funds at Landlord’s
address set forth in the Summary or at such other place as may be designated by
Landlord.

 

(d)                                 Tenant shall also pay as rent any sums which
may become due by reason of the failure of Tenant to comply with any covenants
of this Lease and any damages, costs, expenses and reasonable attorneys’ fees
which Landlord may incur by reason of any failure on Tenant’s part to comply
with any covenants of this Lease.

 

(e)                                  Tenant shall pay a late charge at the rate
of ten percent (10%) on each dollar of rent, or any other sum collectible as
rent under this Lease, which is not paid within ten (10) days after the same is
due.

 

(f)                                   This Lease shall be deemed and construed
to be a “net-net-net” lease, so that the Annual Minimum Rent provided for herein
shall be an absolute net return to Landlord throughout the term of this Lease,
free of any expense, charge or other deduction whatsoever, with respect to the
Premises and/or the ownership, leasing, operation, maintenance, repair,
rebuilding, use or occupation thereof, or of any portion thereof, or with
respect to any interest of Landlord therein, except as may be expressly provided
for otherwise herein.

 

4.                                      TENANT’S SHARE OF EXPENSES.

 

(a)                                 In addition to the payment of Annual Minimum
Rent as provided herein, Tenant shall pay as additional rent hereunder its
proportionate share (as described in Paragraph 4(c)) of all Expenses (as
hereinafter defined) incurred during each calendar year of the term of this
Lease, as provided herein. For purposes hereof, “Expenses” shall mean all real
estate taxes, real estate assessments, insurance premiums (other than Tenant’s
liability insurance), and other costs and expenses of every type and character
incurred by Landlord in operating and maintaining the Building and the Land (or
portion of the Land relating to the Building), including without limitation, the
common areas thereof, all fixtures and equipment therein or thereon, water and
sewer charges as metered, repair and

 

3

--------------------------------------------------------------------------------



 

maintenance of fixtures, equipment and utility systems relating to the Premises,
janitorial services (if any) provided to Tenant, trash removal costs pertaining
to the Building, grass cutting, landscape maintenance, snow removal and parking
area repair, maintenance, repaving, cleaning and striping, costs of lighting the
parking area, and all fees, charges and expenses imposed or assessed against the
Building and its owner(s) by any applicable owners association. Expenses shall
be pre-paid on a monthly basis during each calendar year of the term of this
Lease as provided herein. Attached hereto as Exhibit “B” and made a part hereof
is the current budget estimate and operating description for the operation of
the Building and the Land. All items on the budget shall be included as
Expenses, but other Expenses may be incurred from time to time.

 

(b)                                 For purposes hereof, “Expenses” shall not
include:

 

(i)                  Costs for which Landlord is reimbursed or indemnified
(either by an insurer, condemnor, tenant, warrantor or otherwise) or, in the
event Landlord fails to properly insure the Building, then Expenses shall not
include expenses for which Landlord would have been reimbursed if Landlord had
adequately insured the Building.

 

(ii)               Expenses incurred in leasing or procuring tenants, including
lease commissions, advertising expenses, management and leasing offices, lease
negotiation and review, expenses and renovating space for tenants, and legal
expenses incurred in enforcing the terms of any tenant leases.

 

(iii)            Interest or amortization payments on any mortgages.

 

(iv)           Costs representing an amount paid to an affiliate of Landlord
which is in excess of the amount which would have been paid in the absence of
such relationship.

 

(v)              Costs specifically billed to and paid by specific tenants,
including, without limitation, expenses for work performed for other tenants in
the Building and expenses to be billed to other tenants for excess utility use
or other services that are beyond normal office use. There shall be no
duplication of costs or reimbursement.

 

(vi)           Depreciation and costs incurred by Landlord for alterations that
are considered capital improvements and replacements under generally accepted
accounting principles consistently applied, except that the annual amortization
of these costs shall be included in the following two instances:

 

(A)                               The annual amortization over its useful life
(not to be less than ten (10) years) with a reasonable salvage value on a
straight line basis of the cost of any improvement made by Landlord and required
by any changes in applicable laws, rules, or regulations of any governmental
authority enacted after the Building was fully assessed as a completed and
occupied unit and the Lease was signed.

 

(B)                               The annual amortization over its useful life
(not to be less than ten (10) years) with a reasonable salvage value on a
straight line basis of the cost of any equipment or capital improvements made by
Landlord after the Building was fully assessed as a completed and occupied unit
and the Lease was signed, as a labor-saving

 

4

--------------------------------------------------------------------------------



 

measure or to accomplish other savings in operating, repairing, managing, or
maintaining of the Building or Land, but only to the extent of the savings
realized.

 

(vii)              Salaries other than salary for a building manager and/or
maintenance personnel or salary reimbursement to the Landlord equal to $0.25 per
rentable square foot of floor area annually.

 

(viii)           Landlord’s personal property and Landlord’s own occupancy
costs, if any, in the Building.

 

(c)                                  The portion of Expenses which are
applicable to the Premises (the “Premises Expenses”) shall be determined by
multiplying the Expenses by a fraction, the numerator of which is the rentable
floor area of the Premises as shown on the Summary and the denominator of which
is the aggregate number of rentable floor area in the Building as shown on the
Summary. In addition, Tenant shall have responsibility for the entire amount of
Expenses relating directly to the cost of operating the Premises, which does not
include any other portion of the Building Common Area, such as janitorial
services or the repair, maintenance, or Tenant required modification of the
heating, ventilating or air-conditioning (“HVAC”) system relating directly to
the Premises. Tenant shall be responsible for its proportionate share of the
entire amount of janitorial services and maintenance costs relating directly to
the Building Common Area, on an occupied area basis.

 

(d)                                 Tenant agrees to pay Landlord as additional
rent hereunder all Premises Expenses incurred during the term of this Lease,
including any and all increases in the Premises Expenses.

 

(e)                                  Tenant shall pay Landlord monthly, in
advance, on the first day of each calendar month during the term of this Lease,
and pro rata for the fraction of any month, the sum estimated by Landlord to be
one-twelfth (1/12th) of Tenant’s share of all Premises Expenses. If at any time
and from time to time it is determined by Landlord that Tenant’s estimated
payments will be insufficient to pay Tenant’s share of such Premises Expenses,
the Landlord shall have the right to adjust the amount of Tenant’s estimated
payments upon thirty (30) days prior written notice, and Tenant agrees to
thereafter pay the adjusted estimated payment on a monthly basis.

 

(f)                                    Within one hundred twenty (120) days
after the end of each calendar year, Landlord shall deliver to Tenant (i) a
written itemization of Expenses for the prior Lease year and (ii) an estimate of
the then current Lease year’s Expenses and Tenant’s share of the Premises
Expenses. An adjustment shall be made between the aggregate total of Tenant’s
share of estimated Premises Expenses actually paid by Tenant during the prior
Lease year, and Tenant’s share of Premises Expenses actually incurred during the
prior Lease year, so that Landlord shall reimburse Tenant for any excess paid by
Tenant, and Tenant shall pay any deficiency to Landlord within ten (10) days of
demand. If Tenant disagrees with the accuracy of the Expenses as set forth in
Landlord’s itemization statement, Tenant shall give written notice to Landlord
to that effect, but shall nevertheless make payment in accordance with the terms
of this Paragraph.

 

(g)                                  Landlord shall permit Tenant to inspect its
records with respect to the Expenses at a mutually convenient time and place.
Any information obtained by Tenant pursuant to the provisions of this Paragraph
shall be treated as confidential, except in any litigation between the parties.

 

5

--------------------------------------------------------------------------------



 

(h)                                 If due to a change in the laws presently
governing taxation, any franchise tax or tax on income, profit, rentals or
occupancies from or of the Premises shall be levied or imposed against the
Landlord (other than business privilege tax, which is considered an Expense) in
lieu of any tax or assessment that would otherwise constitute a real estate tax,
such franchise, income, profit tax or tax on rentals shall be deemed to be a
real estate tax and included as part of the Expenses.

 

5.                                      SECURITY DEPOSIT. INTENTIONALLY DELETED

 

6.                                      USE. The Premises shall be used only for
the Permitted Use and shall not be used for any other purpose. Tenant will not
use, and will not permit the use of, the Premises for any purpose which is
unlawful or in violation of any statute, ordinance, rule, regulation or
restriction governing the use of the Premises.

 

7.                                      SERVICES AND FACILITIES. The following
services and facilities shall be supplied by Landlord to Tenant in connection
with Tenant’s use of the Premises, in common (where applicable) with other
tenants of the Building:

 

(a)                                 The cost of the services described in this
Paragraph are to be included as part of the Premises Expenses, except for
electricity and gas, which shall be billed directly to the Tenant from the
utility companies.

 

(b)                                  Landlord shall furnish and maintain HVAC
equipment and facilities for the Premises, in accordance with Tenant’s layout
and specifications, for the comfortable occupancy of the Premises. Comfortable
Occupancy shall mean temperatures of 68°-75°F throughout the Premises on a
year-round basis (Winter: interior 68° F (no humidity control) at outdoor
conditions 10° F DB, Summer: interior 75° F (at 50% RH) at outdoor conditions
93° F DB / 75° F WB), provided Tenant does not exceed an electrical load of six
(6) watts per square foot and an occupancy level of one person for each 150
square feet. If Comfortable Occupancy cannot be maintained under the conditions
set forth above, Tenant shall give notice to Landlord and Landlord shall review
Tenant’s observations. HVAC shall be under Tenant’s control with respect to the
hours of operation. Tenant shall pay directly for the electricity and gas it
consumes for HVAC.

 

(c)                                  Landlord shall maintain and repair the
HVAC, electrical and plumbing systems servicing the Premises, the ceiling and
lighting in the Premises, and the Building, its common areas, exterior, and all
of the Building systems in a first class manner. The costs of this maintenance
shall be included as part of the Expenses.

 

(d)                                 Landlord shall provide lamping of all
lighting fixtures in the Premises.

 

(e)                                  Landlord shall have no responsibility or
liability to Tenant, nor shall there be any abatement in rent, for any failure
to supply any services or facilities as provided herein during such period as
Landlord deems advisable or necessary in order to make repairs, alternations or
improvements or because of labor disturbances, strikes, accidents or any other
causes beyond Landlord’s control.

 

6

--------------------------------------------------------------------------------



 

(f)                                   Landlord shall be responsible, at
Landlord’s sole cost and expense, for structural repairs and replacement of HVAC
units installed in the Building. Except as otherwise provided in Paragraph
7(c) hereof, these repairs shall not be included as part of the Expenses.

 

8.                                      UTILITIES. Landlord shall install meters
for measuring Tenant’s electric and gas usage and all other utility services to
the Premises, and Tenant shall pay the utility company directly for such usage,
which shall be in addition to the Expenses as defined herein.

 

9.                                      CONSTRUCTION OF BUILDING.

 

(a)                                 Landlord has constructed the Building on the
Land in accordance with its plans and specifications for the Building.

 

(b)                                 If the Landlord is delayed at any time in
the progress of constructing any improvements to the Premises by changes
requested by Tenant, by labor disputes, unavailability of materials or supplies,
fire, war or civil disobedience, unusual delay in transportation, unavoidable
casualties, acts of God, or any other cause beyond the Landlord’s control, the
Commencement Date shall be extended for a period of time equal to the period of
such delay.

 

(c)                                  Landlord warrants and represents to Tenant
that no part of the Premises or Building (including the walls, ceilings,
structural steel, flooring and pipes) shall be wrapped, insulated or fireproofed
with any asbestos, asbestos-containing material or other hazardous material.

 

10.                               BUILDING STANDARD WORK ALLOWANCE.

 

(a)                                 Subject to Landlord’s prior review and
approval from an engineering standpoint, Tenant, at its sole cost and expense
shall construct the interior improvements to be made to the Premises in
accordance with and as indicated on Tenant’s plans and specifications, attached
hereto as Exhibit “C”. All such work shall be performed by Landlord’s contractor
and billed at the rate of the subcontractor’s or supplier’s cost plus a total of
15% for construction management fee, overhead, and builder’s profit.

 

(b)                                 If, following written agreement by Tenant
and Landlord, additional work is performed in the Premises by the Landlord,
Tenant agrees to pay for the excess amount promptly upon billing therefor.

 

11.                               SIGNS. Landlord agrees to allow exterior
signage as described on Exhibit “D”. All such signage shall be constructed and
maintained at Tenant’s expense

 

12.                               AFFIRMATIVE COVENANTS OF TENANT. Tenant
covenants and agrees that it will without demand:

 

(a)                                 Comply with all requirements of any
governmental authorities which apply to Tenant’s use of the Premises. Promptly
comply, or cause compliance, with all laws and ordinances and the orders, rules,
regulations and requirements of all federal, state, county and municipal
governments and appropriate departments, commissions, boards and officers
thereof, foreseen or

 

7

--------------------------------------------------------------------------------



 

unforeseen, ordinary or extraordinary, and whether or not within the present
contemplation of the parties hereto or involving any change of governmental
policy and irrespective of the cost thereof, which may be applicable to the
Premises, including, without limitation, the fixtures and equipment thereof and
the use or manner of use of the Premises.

 

(b)                                 Comply with the rules and regulations from
time to time made by Landlord for the safety, care, upkeep and cleanliness of
the Premises, the Building and the Land. Tenant agrees that such rules and
regulations shall, when written notice thereof is given to Tenant, form a part
of this Lease.

 

(c)                                  Keep the Premises and Building Common Area
in good order and condition, excepting only ordinary wear and tear and damage by
accidental fire or other casualty not occurring through the action or negligence
of Tenant or its agents, employees and invitees.

 

(d)                                 Peaceably deliver up and surrender
possession of the Premises to Landlord at the expiration or sooner termination
of this Lease, in the same condition in which Tenant has agreed to keep the
Premises during the term of this Lease, and promptly deliver to Landlord at its
office all keys for the Premises.

 

(e)                                  Give to Landlord prompt written notice of
any accident, fire or damage occurring on or to the Premises within twenty-four
(24) hours of occurrence thereof.

 

(f)                                   Give to Landlord a copy of any written
notice concerning the Premises within twenty-four (24) hours of Tenant’s receipt
thereof.

 

(g)                                  Cause its employees and visitors to park
their cars only in those portions of the parking area as may be designated for
that purpose by Landlord, and not use or permit the use of any more parking
spaces in the parking area than are permitted in Paragraph 1 herein.

 

(h)                                 Promptly upon Landlord’s request, deliver to
Landlord’s lender copies of Tenant’s annual financial statements for the past
two (2) years.

 

13.                               NEGATIVE COVENANTS OF TENANT. Tenant covenants
and agrees that it will do none of the following without the prior written
consent of Landlord:

 

(a)                                 Place or allow to be placed any sign,
projection or device upon the Premises or on the inside or outside of the
Building contrary to the provisions of this Lease.

 

(b)                                 Make any alterations, improvements or
additions to the Premises. All alterations, improvements, additions or fixtures,
whether installed before or after the execution of this Lease, shall remain upon
the Premises at the expiration or sooner termination of this Lease and become
the property of Landlord, unless Landlord, prior to the termination of this
Lease, shall have given written notice to Tenant to remove the same, in which
event Tenant shall remove such alterations, improvements and additions or
fixtures, and restore the Premises to the same good order and condition in which
they were upon initial occupancy. However, notwithstanding the provisions of the
preceding paragraph, Tenant may remove any alterations, improvements, additions
or fixtures that are reasonably removable, without causing excessive damage to
the Premises, that are or will be installed as part of the

 

8

--------------------------------------------------------------------------------



 

Interior Improvements set forth in Exhibit “C” hereto or installed by Tenant at
Tenant’s cost during the term of this Lease, providing Tenant restores the
Premises to the same good order and condition in which they were upon initial
occupancy, reasonable wear and tear excepted.

 

(c)                                  Do or suffer to be done any act
objectionable to any insurance company whereby the insurance or any other
insurance now in force or hereafter placed on the Premises or the Building shall
become void or suspended, or whereby the same shall be rated as a more hazardous
risk than at the date of the signing of this Lease. In case of a breach of this
covenant (in addition to all other remedies herein given to Landlord) Tenant
agrees to pay Landlord as additional rent any and all increases of premiums on
insurance reasonably carried by Landlord on the Premises or the Building caused
in any way by the use or occupancy of the Premises by the Tenant.

 

14.                                  NO MECHANICS’ LIENS.

 

(a)                                 Subsequent to the Commencement Date, any
construction work performed by or at the direction of Tenant within the Premises
shall be performed in a good and workmanlike manner, and in accordance with the
requirements of all applicable laws. Tenant, at its sole cost and expense, shall
apply for and provide with reasonable diligence all necessary permits and
licenses required for any such construction work. Prior to the commencement of
any work or delivery of any materials to the Premises, Building or Land, Tenant
shall cause each contractor to sign a Waiver of Right to File Mechanics’ Liens
and Mechanics’ Lien Claims, which shall be filed in the Office of the
Prothonotary in the Court of Common Pleas of Berks County, Pennsylvania. Tenant
shall keep the Premises, Building and Land free from any and all liens arising
out of any work performed, materials furnished or obligations incurred by or for
Tenant, and agrees to bond against or discharge any mechanic’s or materialmen’s
lien within ten (10) days after the filing or recording of any such lien. Tenant
shall reimburse Landlord for any and all costs and expenses which may be
incurred by Landlord by reason of the filing of any such liens and/or the
removal of same, such reimbursement to be made within ten (10) days after
Landlord has given Tenant a statement setting forth the amount of such costs and
expenses. The failure of Tenant to pay any such amount to Landlord within such
10-day period shall carry with it the same consequences as failure to pay any
installment of rent hereunder.

 

(b)                                 Prior to the commencement of any work
hereunder, Tenant shall cause each of its contractors to indemnify Landlord and
hold it harmless from and against all personal injury and property damage
liability incurred during the course of its work and to provide a builder’s
“all-risk” insurance policy, which policy will be in force during the entire
term of the work being performed on the Premises. The insurance shall be in an
amount acceptable to the Landlord and the Tenant, and shall name the Tenant, the
Landlord and the Landlord’s lender, as their respective interests may appear, as
additional insureds. The insurance coverage shall provide for at least thirty
(30) days’ notice of cancellation, non-renewal or change. A certificate of
insurance satisfactory to the Tenant, Landlord and Landlord’s lender, shall be
submitted to the Landlord and the Landlord’s lender prior to the commencement of
any work in the Premises.

 

(c)                                  Within thirty (30) days after completion of
any construction in the Premises, Tenant shall deliver to Landlord a complete
set of “as built” plans of such work, including without limitation,
architectural, mechanical, plumbing and electrical plans, certified to Landlord
by a duly licensed Pennsylvania engineer.

 

9

--------------------------------------------------------------------------------



 

15.                                        LANDLORD’S RIGHT TO ENTER. Tenant
shall permit Landlord, Landlord’s agents, servants, employees, and prospective
buyers or any other persons authorized by Landlord, to inspect the Premises at
any time, and to enter the Premises for the purposes of cleaning and, if
Landlord shall so elect, for making reasonable alterations, improvements or
repairs to the Building, or for any reasonable purpose in connection with the
operation and maintenance of the Building, and during the last one (1) year of
the term of this Lease, for the purpose of exhibiting the same for sale or
lease. Landlord or its agents shall have the right (but shall not be obligated)
to enter the Premises in any emergency at any time without prior notice to
Tenant, but Landlord shall notify Tenant by telephone of such entry either
during or immediately following such emergency.

 

16.                               RELEASE OF LANDLORD.

 

(a)                                 Unless caused by the negligence of Landlord,
or unless Landlord fails to perform its duties under this lease, Tenant shall be
responsible for and hereby relieves Landlord from any and all liability by
reason of any injury, loss, or damage to any person or property in the Premises,
whether the same be due to fire, breakage, leakage, water flow, gas, use,
misuse, or defects therein, or condition anywhere in the Premises, failure of
water supply or light or power or electricity, wind, lightning, storm, or any
other cause whatsoever, whether the loss, injury or damage be to the person or
property of Tenant or any other persons.

 

(b)                                 Tenant acknowledges that Tenant has
inspected the Premises and that the Premises are being leased “AS IS” as a
result of such inspection and not as a result of any representations made by
Landlord. Landlord makes no representation or warranty to Tenant, express or
implied, that the Premises are free from hazardous or toxic substances,
materials or wastes which are or become regulated by any federal, state or local
governmental authority or that the Premises are in compliance with any federal,
state or local environmental laws or regulations. Tenant acknowledges that the
Premises are in a reasonable and acceptable condition of habitability for their
intended use, and the agreed rental payments are fair and reasonable.

 

(c)                                  Tenant acknowledges and agrees that
Landlord shall not be liable to Tenant for any loss to Tenant or injury to its
property or to the property of any other person by reason of the construction of
the Building and other improvements located upon the Premises, the materials
used in said construction, the design thereof, the condition thereof, any
defects therein, or any alterations, additions, improvements, changes or
replacements thereto and thereof.

 

(d)                                 Landlord shall not be liable to Tenant for
any damages, compensation, or claim by reason of the inconvenience or annoyance
arising from the necessity of repairing any portion of the Premises or the
Building or improvements erected thereon, interruption in the use or occupancy
thereof, or the termination of this Lease by reason of the partial or total
destruction of the Premises or the Building and improvements erected thereon.

 

(e)                                  Without limiting the effect of the release
stated in Paragraphs 16(a) through (d) above, Landlord shall not be deemed in
breach of this Lease for any reason whatsoever unless (i) Tenant shall have
delivered to Landlord written notice setting forth the specific details of all
facts, events or occurrences upon which Tenant relies in asserting such breach,
and (ii) Landlord shall have failed to cure the alleged breach within thirty
(30) days of receipt of such written notice, it being agreed that any breach
which is of a type that reasonably requires longer than thirty (30) days to cure

 

10

--------------------------------------------------------------------------------



 

shall be deemed cured within such 30-day period if Landlord commences to cure
such breach within such 30-day period and diligently proceeds to complete the
cure of such breach thereafter.

 

17.                               ASSIGNMENT AND SUBLETTING.

 

(a)                                 Except as otherwise provided in the
immediately following sentence, Tenant shall not assign, mortgage or pledge this
Lease, or sublet the Premises or any part thereof, or permit any other person to
occupy the Premises or any part thereof, without the prior written consent of
Landlord. Such prior consent shall not be required if Tenant makes an assignment
or sublease to (i) any corporation or other legal entity which owns directly or
indirectly all or substantially all of the stock of Tenant, (ii) any corporation
or other legal entity of which more than one-half the stock is owned by Tenant,
or (iii) any corporation into which Tenant may be converted or with which Tenant
may be merged, provided that prior to taking possession of any part of the
Premises, such corporation or other legal entity shall sign an assumption
agreement in form satisfactory to Landlord, whereby such corporation or other
legal entity agrees to be bound by the terms and conditions of this Lease.

 

(b)                                 Landlord shall not withhold its consent to
any assignment or subletting to any corporation or other legal entity having
financial strength the same as or greater than the present financial strength of
Tenant.

 

(c)                                  Any assignment or subletting, even with the
consent of Landlord, shall not release Tenant from liability for payment of rent
or any other charges hereunder or from any of the other obligations under this
Lease, and any additional consideration resulting from such assignment or
subletting in excess of the rent specified herein shall be additional rent
hereunder, due and payable to Landlord. The acceptance of rent from any other
person shall not be deemed to be a waiver of any of the provisions of this Lease
or to be a consent to any assignment or subletting. Upon any assignment of this
Lease or subletting of the Premises, a change in any respect of the use of the
Premises from the use actually employed by the original Tenant shall require the
prior written consent of Landlord.

 

18.                               ENVIRONMENTAL COMPLIANCE. Tenant shall not
cause or permit any hazardous substance, material or waste (as defined in any
applicable environmental law, rule or regulation) to be brought upon or used in
or about the Premises. Tenant shall cause the Premises to be used at all times
in compliance with all applicable environmental laws, rules and regulations. Any
failure of Tenant to comply with the covenants contained in this Paragraph shall
be covered by the indemnification provisions of Paragraph 19 herein and shall be
subject to all other rights and remedies available to Landlord. In no event
shall Landlord be responsible for any damage resulting from any contamination to
the Premises or otherwise, unless caused by Landlord.

 

19.                               INDEMNIFICATION. Tenant agrees to indemnify
Landlord against loss and save Landlord harmless from and against (a) any breach
or default in the performance of any covenant or agreement to be performed by
Tenant under the terms of this Lease, (b) any and all claims, damages, and
liabilities arising from anything done in or about the Premises during the term
of this Lease by Tenant or any of its agents, contractors, servants, employees,
invitees or licensees, (c) any act or negligence of Tenant or any of its agents,
contractors, servants, employees, invitees or licensees, including any accident,
injury or damage whatsoever caused to any person, in or about the Premises, and
(d) all costs, reasonable counsel fees, expenses and liabilities incurred in
connection with any such claim for which indemnification has been provided under
this Paragraph. In case any action or proceeding shall be

 

11

--------------------------------------------------------------------------------



 

brought against Landlord by reason of any such claim, Tenant, upon notice from
Landlord, shall reimburse Landlord for its counsel fees incurred in defending
such action or proceeding. Tenant shall, within ten (10) days following notice
to it of any claim of a third party relating to Tenant’s use or occupancy of the
Premises or to the performance or non-performance by Tenant of its obligations
under this Lease, give written notice to the Landlord of such claim. Landlord
agrees to indemnify Tenant against loss and save Tenant harmless from and
against (a) any breach or default in the performance of any covenant or
agreement to be performed by Landlord under the terms of this Lease, (b) any and
all claims, damages, and liabilities arising from anything done in or about the
Premises during the term of this Lease by Landlord or any of its agents,
contractors, servants, employees, invitees or licensees, (c) any act or
negligence of Landlord or any of its agents, contractors, servants, employees,
invitees or licensees, including any accident, injury or damage whatsoever
caused to any person, in or about the Premises, and (d) all costs, reasonable
counsel fees, expenses and liabilities incurred in connection with any such
claim for which indemnification has been provided under this Paragraph. In case
any action or proceeding shall be brought against Tenant by reason of any such
claim, Landlord, upon notice from Tenant, shall reimburse Tenant for its counsel
fees incurred in defending such action or proceeding. Landlord shall, within ten
(10) days following notice to it of any claim of a third party relating to the
performance or non-performance by Landlord of its obligations under this Lease,
give written notice to the Tenant of such claim. The provisions of this
Paragraph 19 shall survive the expiration or termination of this Lease.

 

20.                               LIABILITY INSURANCE.

 

(a)                                 Tenant, at its own cost and expense, shall
obtain during the term of this Lease, and any renewals or extensions thereof,
commercial general liability insurance in companies acceptable to Landlord,
naming Landlord and Tenant as the insureds, in an amount not less than One
Million Dollars ($1,000,000.00), and providing for at least thirty (30) days’
prior written notice to Landlord of cancellation, nonrenewal, or modification.

 

(b)                                 Upon the signing of this Lease, Tenant shall
deliver to Landlord a copy of the policy evidencing such insurance. At least
thirty (30) days before the expiration of such policy and any renewal policies,
Tenant shall deliver to Landlord a copy of the renewal policy.

 

21.                               FIRE OR OTHER CASUALTY.

 

(a)                                 If during the term of this Lease or any
renewal or extension thereof, the Premises or the Building is totally destroyed
or is so damaged by fire or other casualty not occurring through the fault or
negligence of Tenant or those employed by or acting for Tenant to the extent
that the same cannot be repaired or restored within one hundred eighty (180)
days from the date of the happening of such damage, or if such damage or
casualty is not included in the risks covered by Landlord’s fire insurance, then
Landlord shall have the option to terminate this Lease upon written notice to
Tenant, whereupon this Lease shall absolutely cease and terminate and the rent
shall abate for the balance of the term. In such case, Tenant shall pay the rent
apportioned to the date of damage and Landlord may enter upon and repossess the
Premises without further notice.

 

(b)                                 If Landlord chooses to restore the Premises,
Landlord shall repair whatever portion of the Premises that may have been
damaged by fire or other casualty insured as aforesaid, and the rent shall be
apportioned during the time Landlord is in possession, taking into

 

12

--------------------------------------------------------------------------------



 

account the proportion of the Premises rendered untenantable and the duration of
Landlord’s possession.

 

(c)                                  If the damage caused as above renders less
than twenty-five per cent (25%) of the Premises unfit for occupancy, Landlord
shall repair whatever portion of the Premises that may have been damaged by fire
or other casualty insured as aforesaid, and the rent accrued or accruing shall
not be apportioned or suspended, however if Tenant does not have use of three
(3) exam rooms, the x-ray unit and mechanical room functions, the damage shall
be treated as if twenty-five per cent (25%) or more of the Premises is unfit for
occupancy as stated above.

 

(d)                                 If said damage by fire or other casualty was
caused by the action or negligence of Tenant or its agents, employees or
invitees, Tenant shall not be entitled to any abatement or apportionment of the
rent.

 

(e)                                  Tenant, at its own cost and expense, shall
obtain during the term of this Lease, and any renewals or extensions thereof,
content insurance for the full replacement value of its personalty used in
Tenant’s daily operations of the Permitted Use.

 

22.                               WAIVER OF SUBROGATION. Landlord and Tenant
shall each endeavor to procure an appropriate clause in, or endorsement on, any
fire and extended coverage insurance covering the Premises and Building and
personal property, fixtures, and equipment located thereon or therein, pursuant
to which the insurance companies waive subrogation or consent to a waiver of
right of recovery. Each party hereto hereby agrees that it will not make any
claim against or seek to recover from the other for any loss or damage to its
property or the property of others resulting from fire or other hazards covered
by such fire and extended coverage insurance except as expressly provided in
this Lease; provided, however, that the release, discharge, exoneration, and
covenant not to sue herein contained shall be limited by the terms and
provisions of the waiver of subrogation clauses and/or endorsements consenting
to a waiver of right of recovery and shall be coextensive therewith.

 

23.                               NO IMPLIED EVICTION. Notwithstanding any
inference to the contrary herein contained, it is understood that the exercise
by Landlord of any of its rights hereunder, including (without limitation)
cessation of services as described in Paragraph 27(c)(ii), shall never be deemed
an eviction (constructive or otherwise) of Tenant, or a disturbance of its use
of the Premises, and shall in no event render Landlord liable to Tenant or any
other person, so long as such exercise of rights is in accordance with the
foregoing terms and conditions.

 

24.                               CONDEMNATION. If the whole of the Premises
shall be acquired or condemned by eminent domain, then the term of this Lease
shall cease and terminate as of the date on which possession of the Premises is
required to be surrendered to the condemning authority. All rent shall be paid
up to the date of termination. A partial condemnation shall not be cause for
termination of this Lease. Tenant hereby expressly waives any right or claim to
any part of any condemnation award or damages and hereby assigns to Landlord any
such right or claim to which Tenant might become entitled.

 

25.                               LANDLORD’S RIGHT TO PAY TENANT EXPENSES. If
Tenant shall at any time fail to pay any utility or other charges or to take
out, pay for, maintain or deliver any of the insurance policies provided for
herein, or shall fail to make any other payment or perform any other act which
Tenant is obligated to make or perform under this Lease, then without waiving,
or releasing Tenant from, any obligations of Tenant contained in this Lease,
Landlord may, but shall not be obligated

 

13

--------------------------------------------------------------------------------



 

to, pay any such charge, effect any such insurance coverage and pay premiums
therefor, and may make any other payment or perform any other act which Tenant
is obligated to perform under this Lease, in such manner and to such extent as
shall be necessary. In exercising any such rights, Landlord may pay any
necessary and incidental costs and expenses, employ counsel and incur and pay
reasonable attorneys’ fees. All sums so paid by Landlord and all necessary and
incidental costs and expenses in connection with the performance of any such act
by Landlord, together with interest thereon at the rate of twelve percent (12%)
per annum from the date of the making of such expenditure by Landlord, shall be
deemed additional rent hereunder and, except as otherwise expressly provided in
this Lease, shall be payable to Landlord after ten (10) days’ written notice
thereof. Tenant covenants to pay any such sum or sums with interest as aforesaid
and Landlord shall have (in addition to any other right or remedy of the
Landlord) the same rights and remedies in the event of nonpayment thereof by
Tenant as in the case of default by Tenant in the payment of rent.

 

26.                               EVENTS OF DEFAULT. The occurrence of each of
the following events shall be an “Event of Default” hereunder:

 

(a)                                 Tenant does not pay in full when due any
installment of rent, additional rent or any other charges, expenses or costs
herein agreed to be paid by Tenant for a period of five (5) days after receipt
of notice that same has not been paid when due; provided that in the event
Tenant shall have received three (3) such written notices within any period of
twelve (12) consecutive months, then during the remainder of the twelve (12)
consecutive month period after Tenant shall have received its first written
notice from Landlord, Tenant shall thereafter be in default hereunder whenever
Tenant shall fail to pay any sum owing under this Lease when due, without the
necessity of sending any written notice of nonpayment;

 

(b)                                 Tenant violates or fails to perform or
comply with any non-monetary term, covenant, condition, or agreement herein
contained and fails to cure such default within thirty (30) days of notice
thereof from Landlord, provided, however, if such default cannot be cured with
reasonable diligence within such thirty (30) day period, the time for cure of
same shall be deemed extended for such additional time as is reasonably
necessary to cure same with due diligence for an additional period not to exceed
thirty (30) days;

 

(c)                                  Tenant vacates the Premises;

 

(d)                                 Tenant shall file a voluntary petition in
bankruptcy or shall be adjudicated a bankrupt or insolvent or shall file any
petition or answer seeking any reorganization, arrangement, recapitalization,
readjustment, liquidation or dissolution or similar relief under any present or
future bankruptcy laws of the United States or any other country or political
subdivision thereof, or shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of all or any substantial part of
Tenant’s properties, or shall make an assignment for the benefit of creditors,
or shall admit in writing Tenant’s inability to pay Tenant’s debts generally as
they become due; or

 

(e)                                  If an involuntary petition in bankruptcy
shall be filed against Tenant seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future bankruptcy laws of the United States or any other state or
political subdivision thereof, and if within sixty (60) days after the
commencement of any such proceeding against Tenant, such proceedings shall not
have been dismissed, or if, within sixty (60) days after the

 

14

--------------------------------------------------------------------------------



 

appointment, without the consent or acquiescence of Tenant, or any trustee,
receiver or liquidator of the Tenant or of all or any substantial part of
Tenant’s property, such appointment shall not have been vacated or stayed on
appeal or otherwise, or if, within sixty (60) days after the expiration of any
such stay, such appointment shall not have been vacated.

 

27.                               LANDLORD’S REMEDIES.

 

(a)                                 Upon the occurrence of any Event of Default,
Landlord may, at its option and without any further notice to Tenant, terminate
this Lease, whereupon the estate hereby vested in Tenant shall cease and any and
all other right, title and interest of Tenant hereunder shall likewise cease
without notice or lapse of time, as fully and with like effect as if the entire
term of this Lease had elapsed, but Tenant shall continue to be liable to
Landlord as hereinafter provided.

 

(b)                                 Upon the occurrence of any Event of Default,
or at any time thereafter, Landlord, in addition to and without prejudice to any
other rights and remedies Landlord shall have at law or in equity, shall have
the right to re-enter the Premises, either by force or otherwise, and recover
possession thereof and dispossess any or all occupants of the Premises in the
manner prescribed by the statute relating to summary proceedings, or similar
statutes, but Tenant in such case shall remain liable to Landlord as hereinafter
provided.

 

(c)                                  In case of any Event of Default, re-entry,
expiration and/or dispossession by summary proceedings, whether or not this
Lease shall have been terminated as aforesaid:

 

(i)                                     All delinquent rent, additional rent and
all other sums required to be paid by Tenant hereunder shall become payable
thereupon and shall be paid up to the time of such re-entry, expiration and/or
dispossession, and all accelerated payments due under subparagraphs 10(a) and
(b) hereof shall become immediately due and payable;

 

(ii)                                  Landlord shall have the right, in its sole
discretion, to terminate immediately and without any notice to Tenant, all
services which are to be supplied by Landlord pursuant to the terms of this
Lease, including without limitation, all janitor service and the maintenance and
repair responsibilities described in Paragraph 7 hereof;

 

(iii)                               Landlord shall have the right, but not the
obligation, to relet the Premises or any part or parts thereof for the account
of Tenant, either in the name of Landlord or otherwise, for a term or terms
which may, at Landlord’s option, be less than or exceed the period which would
otherwise have constituted the balance of the term of this Lease and on such
conditions (which may include concessions or free rent) as Landlord, in its
reasonable discretion, may determine and may collect and receive the rents
therefor; Landlord shall in no way be responsible or liable for any failure to
relet the Premises or any part thereof, or for any failure to collect any rent
due upon any such reletting; and

 

(iv)                              Tenant shall reimburse Landlord for any
expenses that Landlord may incur in connection with recovering possession of the
Premises and any reletting thereof, such as court costs, attorneys’ fees,
brokerage fees, and the costs of advertising and the costs of any alterations,
repairs, replacements and/or decorations in or to the Premises as Landlord, in
Landlord’s sole judgment, considers advisable and necessary for the purpose of
such reletting of the Premises; and the making of

 

15

--------------------------------------------------------------------------------



 

such alterations, repairs, replacements and/or decorations shall not operate or
be construed to release Tenant from liability hereunder as aforesaid.

 

(d)                                 If this Lease is terminated by Landlord
pursuant to Paragraph 27(a) hereof, Tenant nevertheless shall remain liable for
all rent and damages which may be due or sustained prior to such termination,
together with additional damages (the “Liquidated Damages”) which, at Landlord’s
option, shall be either:

 

(i)             an amount equal to (A) the rent and all other sums required to
be paid by Tenant hereunder during the period which would otherwise have
constituted the balance of the term of this Lease, and all damages, costs, fees
and expenses incurred by Landlord as a result of such Event of Default,
including without limitation, reasonable attorneys’ fees, costs and expenses
incurred by Landlord in pursuit of its remedies hereunder, less (B) the rent, if
any, received by Landlord, pursuant to any reletting of the Premises during the
period which would otherwise have constituted the balance of the term of this
Lease; such amount calculated pursuant to this Paragraph 27(d)(i) shall be
payable in monthly installments, in advance, on the first day of each calendar
month following the occurrence of such Event of Default and continuing during
the period which would otherwise have constituted the balance of the term of
this Lease; or

 

(ii)          an amount equal to the Annual Minimum Rent, Premises Expenses, and
all other additional rent which was due and payable for the two (2) year period
immediately preceeding Tenant’s default.

 

(e)                                  In the event Tenant commits a default, or
suffers a default to exist, within ten (10) days after written demand, Tenant
shall reimburse Landlord for Landlord’s attorneys’ fees incurred by Landlord in
the enforcement of this Lease, regardless whether legal proceedings are or are
not instituted, which fees shall include any actions taken in connection with
any bankruptcy proceeding filed by or against Tenant.

 

(f)                                   Tenant shall pay Landlord interest at
twelve percent (12%) per annum on all failures to pay timely the rent,
additional rent or any other sums required to be paid by Tenant hereunder from
the date such payment is due until the date such payment is made to Landlord.
Any judgment obtained by the Landlord as a result of the exercise of its rights
and remedies under this Lease shall bear interest at the rate of twelve percent
(12%) per annum from the date of entry of such judgment through the date such
judgment is paid in full.

 

(g)                                  Upon any termination of this Lease, whether
by lapse of time, by the exercise of any option by Landlord to terminate the
same, or in any other manner whatsoever, or upon any termination of Tenant’s
right to possession without termination of this Lease, Tenant shall immediately
surrender possession of the Premises to Landlord and immediately vacate the
same, and remove all effects therefrom, except such as may not be removed under
other provisions of this Lease. If Tenant fails to surrender and vacate as
aforesaid, Landlord may forthwith re-enter the Premises, with or without process
of law, and repossess itself thereof as in its former estate and expel and
remove Tenant and any other persons and property therefrom, using such force as
may be necessary, without being deemed guilty of trespass, eviction, conversion
or forcible entry and without thereby waiving Landlord’s rights to rent or any
other rights given Landlord under this Lease or at law or in equity. If Tenant
shall not remove all effects from the Premises as hereinabove provided, Landlord
may, at its option, remove

 

16

--------------------------------------------------------------------------------



 

any or all of said effects in any manner it shall choose and either dispose of
the same at Landlord’s sole discretion, or store the same without liability for
loss thereof, and Tenant shall pay Landlord, on demand, any and all expenses
incurred in such removal and also storage on said effects, if applicable, for
any length of time during which the same shall be in Landlord’s possession or in
storage.

 

28.                               CONFESSION OF JUDGMENT FOR DAMAGES. THIS
PARAGRAPH SETS FORTH A WARRANT OF ATTORNEY FOR AN ATTORNEY TO CONFESS JUDGMENT
AGAINST THE TENANT. IN GRANTING THIS WARRANT OF ATTORNEY TO CONFESS JUDGMENT
AGAINST THE TENANT, TENANT HEREBY KNOWINGLY, INTELLIGENTLY AND VOLUNTARILY, AND,
ON THE ADVICE OF SEPARATE COUNSEL OF TENANT, UNCONDITIONALLY WAIVES ANY AND ALL
RIGHTS TENANT HAS OR MAY HAVE TO PRIOR NOTICE AND AN OPPORTUNITY FOR HEARING
UNDER THE RESPECTIVE CONSTITUTIONS AND LAWS OF THE UNITED STATES AND THE
COMMONWEALTH OF PENNSYLVANIA.

 

TENANT HEREBY AUTHORIZES ANY ATTORNEY OF ANY COURT OF RECORD, UPON THE
OCCURRENCE OF ANY EVENT OF DEFAULT, TO APPEAR IMMEDIATELY THEREAFTER AS ATTORNEY
FOR THE TENANT AND ALL PERSONS CLAIMING UNDER THE TENANT IN ANY COMPETENT COURT
AND TO CONFESS JUDGMENT OR JUDGMENTS AND SUCCESSIVE JUDGMENTS BY CONFESSION
(WITHOUT STAY OF EXECUTION OR APPEAL) IN FAVOR OF THE LANDLORD AND ALL PERSONS
CLAIMING UNDER THE LANDLORD AND AGAINST THE TENANT AND ALL PERSONS CLAIMING
UNDER THE TENANT FOR ALL AMOUNTS THEN DUE UNDER THIS LEASE, TOGETHER WITH AN
ATTORNEY’S COLLECTION COMMISSION EQUAL TO TEN PERCENT (10%) OF THE TOTAL OF SUCH
AMOUNTS, WITHOUT ANY LIABILITY ON THE PART OF THE SAID ATTORNEY, FOR WHICH THIS
SHALL BE A SUFFICIENT WARRANT, AND THEREUPON A WRIT OF EXECUTION WITH CLAUSE FOR
COSTS, OR OTHER PROCESS FOR SIMILAR PURPOSES, MAY ISSUE FORTHWITH WITHOUT ANY
PRIOR WRIT OR PROCEEDING WHATSOEVER, AND THE TENANT AND ALL PERSONS CLAIMING
UNDER THE TENANT HEREBY WAIVE ALL EXEMPTION LAWS AND INQUISITION ON REAL
PROPERTY AND RELEASE TO THE LANDLORD AND ALL PERSONS CLAIMING UNDER THE LANDLORD
ALL ERRORS AND DEFECTS WHATSOEVER IN ENTERING SUCH ACTION OR JUDGMENT, OR IN
CAUSING SUCH WRIT OF EXECUTION OR OTHER PROCESS TO BE ISSUED, OR IN ANY
PROCEEDING THEREON OR CONCERNING THE SAME, AND HEREBY AGREE THAT NO WRIT OF
ERROR OR OBJECTION OR EXCEPTION SHALL BE MADE OR TAKEN THERETO. IF A COPY OF
THIS LEASE, VERIFIED BY AFFIDAVIT, IS FILED IN SAID ACTION, IT SHALL NOT BE
NECESSARY TO FILE THE ORIGINAL AS A WARRANT OF ATTORNEY, ANY LAW OR RULE OF
COURT TO THE CONTRARY NOTWITHSTANDING. THIS WARRANT OF ATTORNEY SHALL NOT BE
EXHAUSTED BY ONE EXERCISE THEREOF, AND SHALL REMAIN IN FORCE AND SHALL BE
OPERATIVE FOR SUCCESSIVE EXERCISES THEREOF, FROM TIME TO TIME AS THE NEED
MAY ARISE, NOT ONLY WITH RESPECT TO THE TENANT BUT ALSO WITH RESPECT TO ALL
PERSONS CLAIMING UNDER THE TENANT.

 

29.                               CONFESSION OF JUDGMENT IN EJECTMENT. THIS
PARAGRAPH SETS FORTH A WARRANT OF ATTORNEY FOR AN ATTORNEY TO CONFESS JUDGMENT
AGAINST THE TENANT. IN GRANTING THIS WARRANT OF ATTORNEY TO CONFESS

 

17

--------------------------------------------------------------------------------



 

JUDGMENT AGAINST THE TENANT, TENANT HEREBY KNOWINGLY, INTELLIGENTLY AND
VOLUNTARILY, AND, ON THE ADVICE OF SEPARATE COUNSEL OF TENANT, UNCONDITIONALLY
WAIVES ANY AND ALL RIGHTS TENANT HAS OR MAY HAVE TO PRIOR NOTICE AND AN
OPPORTUNITY FOR HEARING UNDER THE RESPECTIVE CONSTITUTIONS AND LAWS OF THE
UNITED STATES AND THE COMMONWEALTH OF PENNSYLVANIA.

 

TENANT HEREBY AUTHORIZES THE PROTHONOTARY, CLERK OF COURT OR ANY ATTORNEY OF ANY
COURT OF RECORD, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, OR IN THE EVENT
THAT TENANT FAILS TO SURRENDER POSSESSION OF ALL OR ANY PART OF THE PREMISES AS
REQUIRED HEREIN, TO APPEAR FOR THE TENANT AND ALL PERSONS CLAIMING UNDER THE
TENANT IN ANY COMPETENT COURT AND CONFESS JUDGMENT IN EJECTMENT (WITHOUT STAY OF
EXECUTION OR APPEAL) IN FAVOR OF THE LANDLORD AND ALL PERSONS CLAIMING UNDER THE
LANDLORD AND AGAINST THE TENANT AND ALL PERSONS CLAIMING UNDER THE TENANT FOR
POSSESSION OF THE PREMISES, WITHOUT ANY LIABILITY ON THE PART OF THE SAID
ATTORNEY, FOR WHICH THIS SHALL BE A SUFFICIENT WARRANT, AND THEREUPON A WRIT OF
POSSESSION WITH CLAUSE FOR COSTS, OR OTHER PROCESS FOR SIMILAR PURPOSES,
MAY ISSUE FORTHWITH WITHOUT ANY PRIOR WRIT OR PROCEEDING WHATSOEVER, AND THE
TENANT AND ALL PERSONS CLAIMING UNDER THE TENANT HEREBY RELEASE TO THE LANDLORD
AND ALL PERSONS CLAIMING UNDER THE LANDLORD ALL ERRORS AND DEFECTS WHATSOEVER IN
ENTERING SUCH ACTION OR JUDGMENT, OR IN CAUSING SUCH WRIT OF POSSESSION OR OTHER
PROCESS TO BE ISSUED, OR IN ANY PROCEEDING THEREON OR CONCERNING THE SAME, AND
HEREBY AGREE THAT NO WRIT OF ERROR OR OBJECTION OR EXCEPTION SHALL BE MADE OR
TAKEN THERETO. IF A COPY OF THIS LEASE, VERIFIED BY AFFIDAVIT, IS FILED IN SAID
ACTION, IT SHALL NOT BE NECESSARY TO FILE THE ORIGINAL AS A WARRANT OF ATTORNEY,
ANY LAW OR RULE OF COURT TO THE CONTRARY NOTWITHSTANDING. THIS WARRANT OF
ATTORNEY SHALL NOT BE EXHAUSTED BY ONE EXERCISE THEREOF, AND SHALL REMAIN IN
FORCE AND SHALL BE OPERATIVE FOR SUCCESSIVE EXERCISES THEREOF, FROM TIME TO TIME
AS THE NEED MAY ARISE, NOT ONLY WITH RESPECT TO THE TENANT BUT ALSO WITH RESPECT
TO ALL PERSONS CLAIMING UNDER THE TENANT.

 

30.                               RIGHT OF ASSIGNEE OF LANDLORD. The right to
enforce all of the provisions of this Lease may be exercised by any assignee of
the Landlord’s right, title and interest in this Lease in its, his, her or their
own name, and Tenant hereby expressly waives the requirements of any and all
laws regulating the manner and/or form in which such assignments shall be
executed and witnessed.

 

31.                               REMEDIES CUMULATIVE. All remedies given to
Landlord herein and all rights and remedies given to Landlord by law and equity
shall be cumulative and concurrent. No termination of this Lease, or taking or
recovering of possession of the Premises, or entry of any judgment either for
possession or for any money claimed to be due Landlord, shall deprive Landlord
of any other action against Tenant for possession, or for any money due Landlord
hereunder, or for damages hereunder. The exercise of or failure to exercise any
remedy shall not bar or delay the exercise of any other remedy.

 

18

--------------------------------------------------------------------------------



 

32.                               TENANT’S WAIVERS.

 

(a)                                 If proceedings shall be commenced by
Landlord to recover possession of the Premises, either at the end of the term
hereof or by reason of an Event of Default or otherwise, Tenant expressly waives
all rights to notice in excess of five (5) days required by any Act of Assembly,
including the Act of April 6, 1951, P.L. 69, Art. V, Sec. 501, as amended, and
agrees that in either or any such case five (5) days’ notice shall be
sufficient. Without limitation of or by the foregoing, Tenant hereby waives any
and all demands, notices of intention, and notice of action or proceedings which
may be required by law to be given or taken prior to any entry or re-entry by
summary proceedings, ejectment or otherwise, by Landlord, except as hereinbefore
expressly provided with respect to five (5) days’ notice.

 

(b)                                 Any notice to quit required by law previous
to proceedings to recover possession of the Premises or any notice of demand for
rent on the day when such is due and the benefit of all laws granting stay of
execution, appeal, inquisition and exemption are hereby waived by Tenant;
provided, however, that nothing in this paragraph shall be construed as a waiver
of any notice specifically mentioned or required by any other part of this
Lease.

 

(c)                                  In the event of a termination of this Lease
prior to the date of expiration herein originally fixed, Tenant hereby waives
all right to recover or regain possession of the Premises, to save forfeiture by
payment of rent due or by other performance of the conditions, terms or
provisions hereof, and, without limitation of or by the foregoing, Tenant waives
all right to reinstate or redeem this Lease notwithstanding any provisions of
any statute, law or decision now or hereafter in force or effect and Tenant
waives all right to any second or further trial in summary proceedings,
ejectment or in any other action provided by any statute or decision now or
hereafter in force or effect.

 

33.                               ATTORNMENT. In the event of the sale or
assignment of Landlord’s interest in the Premises or in the event of a
foreclosure under any mortgage made by Landlord covering the Premises, Tenant
shall attorn to the purchaser and recognize such purchaser as Landlord under
this Lease.

 

34.                               SUBORDINATION. At the option of Landlord or
Landlord’s lender, or both of them, this Lease and the Tenant’s interest
hereunder shall be subject and subordinate at all times to any mortgage or
mortgages, deed or deeds of trust, or such other security instrument or
instruments, including all renewals, extensions, consolidations, assignments and
refinances of the same, as well as all advances made upon the security thereof,
which now or hereafter become liens upon the Landlord’s fee and/or leasehold
interest in the Premises, and/or any and all of the buildings now or hereafter
erected or to be erected and/or any and all of the Premises, provided, however,
that in each such case, the holder of such other security, the trustee of such
deed of trust or holder of such other security instrument shall agree that this
Lease shall not be divested or in any way affected by foreclosure or other
default proceedings under said mortgage, deed of trust, or other instrument or
other obligations secured thereby, so long as Tenant shall not be in default
under the terms of this Lease; and shall agree that this Lease shall remain in
full force and effect notwithstanding any such default proceedings.
Notwithstanding anything herein to the contrary, any holder of any mortgage may
at any time subordinate its mortgage to this Lease, by notice in writing to
Tenant, and thereupon this Lease shall be deemed prior to such mortgage without
regard to their respective dates of execution and delivery and in that even such
mortgage shall have the same rights with respect to this Lease as though this
Lease had been executed

 

19

--------------------------------------------------------------------------------



 

and delivered prior to the execution and delivery of the mortgage.

 

35.                               EXECUTION OF DOCUMENTS. The above
subordination shall be self-executing, but Tenant agrees upon demand to execute
such other document or documents as may be required by a mortgagee, trustee
under any deed of trust, or holder of a similar security interest, or any party
to the types of documents enumerated herein for the purpose of subordinating
this Lease in accordance with the foregoing. Upon the expiration of ten
(10) days after a formal written notice, Tenant shall be deemed to have
appointed Landlord and Landlord may execute and deliver the required documents
for and on behalf of Tenant.

 

36.                               ESTOPPEL AGREEMENTS. Tenant shall execute an
estoppel agreement in favor of any mortgagee or purchaser of Landlord’s interest
herein, within ten (10) days after requested to do so by Landlord or any such
mortgagee or purchaser. Such estoppel agreement shall be in the form requested
by Landlord or such mortgagee or purchaser.

 

37.                               CONDOMINIUM CONVERSION. Tenant acknowledges
that Landlord has informed Tenant that Landlord, at any time in Landlord’s sole
discretion, may by recorded declaration, convert the fee ownership of the
Building and the Land to a condominium in accordance with the provisions of the
Pennsylvania Uniform Condominium Act (the “Act”). In such event, the common
areas of the Building and the Land shall become Common Elements and/or Limited
Common Elements, as defined in the Act and as designated by Landlord, and the
Common Expenses pertaining thereto (as defined in the Act), as applicable, shall
be included as part of the Premises Expenses. Tenant agrees upon demand to
execute such document or documents as may be required by Landlord in connection
with any such condominium conversion.

 

38.                               NOTICES. All notices required to be given by
either party to the other shall be in writing. All such notices shall be deemed
to have been given upon delivery in person, or upon depositing in the United
States mail, by certified mail, return receipt requested, postage prepaid, or by
delivery by telefax, facsimile or telegraph, or by Federal Express or other
nationally recognized overnight delivery service, addressed to the parties at
the addresses shown in the summary pages at the front of this Lease or to such
other address which either party may hereafter designate in writing by notice
given in a like manner.

 

39.                               BINDING EFFECT. All rights and liabilities
herein given to, or imposed upon the respective parties hereto, shall extend to
and bind the several and respective heirs, personal representatives, successors
and permitted assigns of said parties.

 

40.                               SURVIVAL OF VALID TERMS. If any provision of
this Lease shall be invalid or unenforceable, the remainder of the provisions of
this Lease shall not be affected thereby, and each and every provision of this
Lease shall be enforceable to the fullest extent permitted by law.

 

41.                               ENTIRE AGREEMENT. This Lease and any exhibit,
rider or addendum that may be attached hereto set forth all the promises,
agreements, conditions and understandings between Landlord and Tenant relative
to the Premises, and there are no promises, agreements, conditions or
understandings, either oral or written, between them other than are herein set
forth. Except as herein otherwise provided, no subsequent alteration, amendment,
change or addition to this Lease shall be binding upon Landlord or Tenant unless
reduced to writing and signed by them.

 

20

--------------------------------------------------------------------------------



 

42.                               PROHIBITION AGAINST RECORDING. This Lease
shall not be recorded and any attempted recording of this Lease shall constitute
an Event of Default hereunder.

 

43.                               INTERPRETATION. As used in this Lease and when
required by context, each number (singular or plural) shall include all numbers,
and each gender shall include all genders. Time is and shall be of essence of
each term and provision of this Lease. The term “person” as used herein means
person, firm, association or corporation, as the case may be. If Tenant is more
than one person, all agreements, conditions, obligations, covenants, warrants of
attorney, waivers and releases made by Tenant shall be joint and several, and
shall bind and affect all persons who are defined as “Tenant” herein.

 

44.                               LIABILITY OF LANDLORD. The term “Landlord” as
used herein means the fee owner of the Premises from time to time. In the event
of the voluntary or involuntary transfer of such ownership to a
successor-in-interest of the Landlord, the Landlord shall be automatically
discharged and relieved of and from all liability and obligations hereunder
which shall thereafter accrue, and Tenant shall look solely to such
successor-in-interest for the performance and obligations of the Landlord
hereunder which shall thereafter accrue. The liability of Landlord and its
successors-in-interest under or with respect to this Lease shall be strictly
limited to and enforceable solely out of its or their interest in the Premises
and shall not be enforceable out of any other assets.

 

45.                               CAPTIONS AND HEADINGS. The captions and
headings of the paragraphs contained herein are for convenience of reference
only and in no way define, limit, describe, modify or amplify the
interpretation, construction or meaning of any provision of or the scope or
intent of this Lease nor in any way affect this Lease. All Exhibits are an
integral part of this Lease and are attached hereto.

 

46.                               NO BROKERAGE COMMISSION. Landlord and Tenant
represent and warrant that no brokerage commission or similar compensation is
due to any party by reason of this Lease. Each party hereby agrees to indemnify
and hold the other party harmless from and against any and all claims, costs,
damages, expenses, judgments or liability resulting from any claim for brokerage
commissions or similar compensation made by any party in connection with this
Lease.

 

47.                               QUIET ENJOYMENT. Upon Tenant’s compliance with
the provisions of this Lease, including the payment of all rent hereunder,
Tenant shall peaceably hold and enjoy the Premises during the term hereof
without hinderance or interruption by Landlord or any person claiming under
Landlord.

 

48.                               WAIVER OF TRIAL BY JURY. Each party to this
Lease agrees that any suit, action, or proceeding, whether claim or
counterclaim, brought or instituted by any party hereto or any successor or
assign of any party hereto or with respect to this Lease or which in any way
relates, directly or indirectly, to the Premises or any event, transaction, or
occurrence arising out of or in any way in connection with the Premises, or the
dealings of the parties with respect thereto, shall be tried only by a court and
not by a jury. EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY
IN ANY SUCH SUIT, ACTION OR PROCEEDING. TENANT ACKNOWLEDGES AND AGREES THAT THIS
PARAGRAPH 48 IS A SPECIFIC AND MATERIAL ASPECT TO THIS LEASE BETWEEN THE PARTIES
AND THAT LANDLORD WOULD NOT LEASE THE PREMISES TO THE TENANT IF THIS WAIVER OF
JURY TRIAL SECTION WERE NOT A PART

 

21

--------------------------------------------------------------------------------



 

OF THIS LEASE.

 

49.                               OWNERS’ ASSOCIATION. This Lease and all terms
and provisions hereof shall be under and subject, in all respects, to: (a) the
Declaration of Covenants, Easements, Conditions and Restrictions for Wyomissing
Corporate Center, which is recorded in the Recorder of Deeds Office of Berks
County, Pennsylvania, and (b) the Articles of Incorporation and the Bylaws of
The Wyomissing Corporate Center Owners’ Association, Inc.. Tenant covenants and
agrees to comply with the terms of such written instruments insofar as they
pertain to any tenant of the Building and such tenant’s agents, servants,
employees, invitees, and business visitors. Landlord covenants and warrants that
nothing in the documents referenced in (a) and (b) above inhibits Tenant’s use,
occupancy, access to or quiet enjoyment of the Premises or interferes with
Tenant’s rights granted under this Lease, and such documents shall not result in
any additional financial obligation to Tenant under this Lease other than those
Expenses defined herein and provided on Exhibit “B”.

 

22

--------------------------------------------------------------------------------



 

TENANT ACKNOWLEDGES THAT THIS LEASE CONTAINS, AT PARAGRAPHS 28 AND 29 HEREOF,
PROVISIONS FOR THE CONFESSION OF JUDGMENT AGAINST TENANT FOR MONEY AND FOR
POSSESSION OF REAL PROPERTY AND HAS REVIEWED AND UNDERSTANDS THE CONTENTS
THEREOF.

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound to the
terms of this Lease, have caused this Lease to be duly executed this 5th day of
April, 2005.

 

THIS LEASE MUST BE EXECUTED FOR TENANT, IF A CORPORATION, BY THE PRESIDENT OR
VICE PRESIDENT AND ATTESTED BY THE SECRETARY OR ASSISTANT SECRETARY, UNLESS THE
BY-LAWS OR A RESOLUTION OF THE BOARD OF DIRECTORS SHALL OTHERWISE PROVIDE, IN
WHICH EVENT A CERTIFIED COPY OF THE BY-LAWS OR RESOLUTION, AS THE CASE MAY BE,
MUST BE FURNISHED TO LANDLORD.

 

 

“LANDLORD”:

 

 

 

WYOMISSING PROFESSIONAL CENTER, INC.,

 

a Pennsylvania corporation

 

 

 

 

By

/s/ Stephen J. Najarian

 

 

Stephen J. Najarian, President

 

 

 

 

 

 

 

 

“TENANT”:

 

 

 

 

 

PENN NATIONAL GAMING, INC.,

WITNESS:

 

a Pennsylvania corporation

 

 

 

By:

/s/ Susan M. Montgomery

 

By:

/s/ Robert S. Ippolito

 

 

 

 

Name:

Susan M. Montgomery

 

Name:

Robert S. Ippolito

 

 

 

 

 

 

Date:

4/5/05

 

23

--------------------------------------------------------------------------------



 

CONSENT

 

INTENDING to be legally bound hereby, The Owners’ Association of Wyomissing
Professional Center, Inc. (or Wyomissing Corporate Center Owners’ Association
or, The Owners’ Association of Wyomissing Professional Center, Inc. or, The
Owner’s Association of Wyomissing Professional Center, West Campus, Inc.) hereby
joins in and consents to the above Lease insofar as any of the above provisions
concern the parking area and any other common areas maintained by it.

 

 

OWNER’S ASSOCIATION OF WYOMISSING

 

PROFESSIONAL CENTER, INC.

 

 

 

 

By:

/s/ Stephen J. Najarian

 

Exhibits

 

 

 

“A”

-

Preliminary Leased Premises

 

 

 

“B”

-

Expense Budget

 

 

 

“C”

-

Tenant Plans and Specifications

 

 

 

“D”

-

Permitted Exterior Signage

 

24

--------------------------------------------------------------------------------



 

EXHIBIT “A”

 

LEASED PREMISES

(PRELIMINARY PLAN)

 

[g50351li07i001.gif]

 

25

--------------------------------------------------------------------------------



 

EXHIBIT “B”

 

WYOMISSING PROFESSIONAL CENTER 875

2005 BUDGET

 

Building RSF 27,702

 

CATEGORY

 

$/RSF

 

 

 

 

 

BUILDING EXPENSES:

 

 

 

REAL ESTATE TAXES

 

$

2.06

 

INSURANCE

 

$

0.28

 

WATER/SEWER

 

$

0.12

 

TRASH SERVICE

 

$

0.09

 

MISCELLANEOUS REPAIRS & MAINTENANCE

 

$

0.35

 

SERVICE CONTRACT/HVAC

 

$

0.07

 

TOTAL BUILDING EXPENSES

 

$

2.96

 

 

 

 

 

COMMON AREA EXPENSES:

 

 

 

LANDSCAPING

 

$

0.37

 

SNOW REMOVAL

 

$

0.21

 

MAINTENANCE/PROPERTY MANAGEMENT

 

$

0.25

 

ALARM & SECURITY SERVICES

 

$

0.08

 

ELECTRIC & GAS

 

$

0.07

 

TOTAL COMMON AREA EXPENSES

 

$

0.98

 

TOTAL BUILDING AND COMMON AREA EXPENSES

 

$

3.94

 

 

 

 

 

JANITORIAL EXPENSES (OPTIONAL IN-SUITE):

 

 

 

JANITORIAL SERVICE

 

$

1.08

 

JANITORIAL SUPPLIES

 

$

0.07

 

TOTAL JANITORIAL EXPENSES

 

$

1.15

 

 

 

 

 

TOTAL EXPENSES INCL JANITORIAL

 

$

5.09

 

 

26

--------------------------------------------------------------------------------



 

EXHIBIT “C”

 

TENANT PLANS AND SPECIFICATIONS

(TO BE ATTACHED/REFERENCED)

 

27

--------------------------------------------------------------------------------



 

EXHIBIT “D”

 

PERMITTED EXTERIOR SIGNAGE

 

Landlord will supply signage as follows: All one-story buildings include
exterior tenant directories with the Tenant’s name and suite number, Tenant’s
name and suite number in vinyl lettering directly on the entrance doors to the
suite.

 

One-story buildings at Wyomissing Professional Center include the opportunity
for tenant signage on the exterior face of the building or street-side monument
sign as applicable. These signs are at tenant’s option, with the availability,
design, scope, and placement at Landlord’s sole approval. The cost of the
design, construction, installation, maintenance and removal of these signs is at
tenant’s sole cost.

 

28

--------------------------------------------------------------------------------



 

AMENDMENT AND RESTATED LEASE AGREEMENT

 

THIS LEASE AMENDMENT (the “Amendment”) made this 20th day of April, 2006,
between Penn National Gaming, Inc., a Pennsylvania corporation, hereinafter
called “Tenant”, having its principal place of business at 825 Berkshire
Boulevard, Suite 200 and Wyomissing Professional Center, Inc., a Pennsylvania
corporation, hereinafter called “Landlord”, having its principal place of
business at 875 Berkshire Boulevard Suite 102 Wyomissing, Pennsylvania 19610.

 

WITNESSETH:

 

The Tenant and the Landlord have executed a Lease Agreement dated April 5, 2005,
which includes Exhibits “A”, “B”, “C” and “D”, relating to Leased Premises
located at 875 Berkshire Boulevard, Suite 101, Wyomissing, Pennsylvania 19610.

 

NOW, THEREFORE, INTENDING TO BE LEGALLY BOUND HEREBY and in consideration of the
mutual covenants set forth herein, the Landlord, and Tenant agree as follows:

 

1.              Incorporation. The recitals set forth above are incorporated
herein by reference.

 

2.              Amendment. This Amendment is an amendment to and shall be deemed
an integral part of the Lease. Except to the extent to which the provisions of
this Amendment modify the provisions of the Lease, the provisions of the Lease
shall remain in full force and effect.

 

3.              Defined Terms. All capitalized terms used in this Amendment
without definition which are defined in the Lease shall have the meanings set
forth in the Lease.

 

4.              Leased Premises. The amended Leased Premises shall be restated
to be 11,100 square feet of rentable area by adding the adjacent approximately
5,600 square feet of rentable area as shown on Exhibit “Al-1” attached hereto.

 

5.              Effective Date. The effective date for Tenant’s increased space
and rental payments shall be on the first to occur of (a) the date on which
Tenant takes occupancy of or commences business at the Premises, or (b) the date
of substantial completion, being the date when a certificate of occupancy for
the Premises is issued by the applicable municipal authority, or (c) May 1,
2006.

 

6.              Fixed Annual Minimum Rent: The Annual Minimum Rent for the
amended Leased Premises, shall be as shown on attached Schedule “Al-1”.

 

7.              Tenant’s Share of Expenses. All expenses for which Tenant is
paying its pro rata share shall be adjusted to account for the increased square
footage of the amended Leased Premises as of the Effective Date.

 

8.              Construction of Improvements. Tenant shall contract with
Landlord’s contractor for the construction of improvements to the amended Leased
Premises. All such

 

3/06: Commercial, Leases, WPC, 875, PNG, Amendment 1

 

--------------------------------------------------------------------------------



 

work shall be bid and performed by Landlord’s contractor on an open book basis
and billed at the rate of the subcontractor’s or supplier’s cost plus a total of
15% for construction management fee, overhead, and builder’s profit and be
subject to the approval of a budget prior to the commencement of any work.

 

9.              Binding effect. This Amendment shall be binding upon, and shall
inure to the benefit of Landlord and Tenant and their respective successors and
assigns.

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Landlord and
Tenant have caused this Amendment of Lease Terms to be duly executed on the date
first written above.

 

THIS LEASE MUST BE EXECUTED FOR TENANT, IF A CORPORATION, BY THE PRESIDENT OR
VICE PRESIDENT AND ATTESTED BY THE SECRETARY OR ASSISTANT SECRETARY, UNLESS THE
BY-LAWS OR A RESOLUTION OF THE BOARD OF DIRECTORS SHALL OTHERWISE PROVIDE, IN
WHICH EVENT A CERTIFIED COPY OF THE BY-LAWS OR RESOLUTION, AS THE CASE MAY BE,
MUST BE FURNISHED TO LANDLORD.

 

 

 

LANDLORD:

 

 

 

 

 

Wyomissing Professional Center, Inc., a Pennsylvania

 

 

corporation

 

 

 

 

 

 

By:

/s/ Peter W. Carlino

 

 

 

 

 

 

Name:

Peter W. Carlino

 

 

 

 

 

 

Title:

VP

 

 

 

 

 

 

TENANT:

 

 

 

 

 

Penn National Gaming, Inc., a Pennsylvania

 

 

corporation

WITNESS:

 

 

 

 

 

 

 

By:

/s/ Carl Sottosanti

 

By:

/s/ Robert S. Ippolito

 

 

 

 

 

Name:

Carl Sottosanti

 

Name:

Robert S. Ippolito

 

 

 

 

 

 

Title:

VP/Sec/Treas

 

--------------------------------------------------------------------------------



 

EXHIBIT “A1-1”

 

[g50351li07i002.gif]

 

 

 

No Scale, no existing interior

 

875 BERKSHIRE BOULEVARD

construction shown

 

SUITE 107

 

 

--------------------------------------------------------------------------------



 

SCHEDULE “A1-1”

 

ANNUAL MINIMUM RENT — AMENDED LEASED PREMISES

 

Space RSF:

11,100

 

 

 

 

Yr 1 Rate PRSF:

$12.50

 

 

 

 

Annual increase;

2.5%

 

 

 

 

Term (years):

3

 

 

 

 

 

 

 

Lease

 

Approx.

 

Rate

 

Annual

 

Monthly

 

Period

 

Year

 

RSF

 

PRSF

 

Min Rent

 

Min Rent

 

Effective Date through 5/31/06

 

[g50351li07i003.jpg]

1

 

11,100

 

$

12.50

 

 

 

$

11,562.50

 

Initial Term

 

2

 

 

 

$

12.81

 

$

142,218.75

 

$

11,851.56

 

 

 

3

 

 

 

$

13.13

 

$

145,774.22

 

$

12,147.85

 

 

 

[g50351li07i004.jpg]

4 08-09

 

 

 

$

13.46

 

$

149,418.57

 

$

12,451.55

 

 

 

5 09-10

 

 

 

$

13.80

 

$

153,154.04

 

$

12,762.84

 

Renewal Period

 

6 10-11

 

 

 

$

14.14

 

$

156,982.89

 

$

13,081.91

 

 

 

7 11-12

 

 

 

$

14.50

 

$

160,907.46

 

$

13,408.96

 

 

 

8 12-13

 

 

 

$

14.86

 

$

164,930.15

 

$

13,744.18

 

 

--------------------------------------------------------------------------------



 

SECOND LEASE AMENDMENT

 

THIS SECOND LEASE AMENDMENT (the “Amendment”) made this 25th day of May, 2012,
between Penn National Gaming, Inc., a Pennsylvania corporation, hereinafter
called “Tenant”, having its principal place of business at 825 Berkshire
Boulevard, Wyomissing, PA 19610 and Wyomissing Professional Center, Inc. (875),
a Pennsylvania corporation, hereinafter called “Landlord”, having its principal
place of business at 875 Berkshire Boulevard, Suite 102, Wyomissing,
Pennsylvania 19610.

 

WITNESSETH:

 

The Tenant and the Landlord have executed a Lease Agreement dated April 5, 2005,
which includes Exhibits “A”, “B”, “C” and “D”, and an Amendment and Restated
Lease Agreement dated April 20, 2006 relating to Leased Premises located at 875
Berkshire Boulevard, Suite 101, Wyomissing, Pennsylvania 19610.

 

NOW, THEREFORE, INTENDING TO BE LEGALLY BOUND HEREBY and in consideration of the
mutual covenants set forth herein, the Landlord, and Tenant agree as follows:

 

1.              Incorporation. The recitals set forth above are incorporated
herein by reference.

 

2.              Amendment. This Amendment is an amendment to and shall be deemed
an integral part of the Lease. Except to the extent to which the provisions of
this Amendment modify the provisions of the Lease, the provisions of the Lease
shall remain in full force and effect.

 

3.              Defined Terms. All capitalized terms used in this Amendment
without definition which are defined in the Lease shall have the meanings set
forth in the Lease.

 

4.              Term of Lease. The Renewal Period shall be extended for a period
of seven (7) years (the “Second Renewal Period”) from June 1, 2012 to May 31,
2019 on the same terms and conditions as in effect on May 31, 2012.

 

5.              Fixed Annual Minimum Rent: The Annual Minimum Rent for the
Second Renewal Period shall be as shown on the table below.

 

 

 

 

 

ANNUAL

 

 

 

 

 

MINIMUM

 

 

 

 

 

RENT

 

Second Renewal

 

 

 

per

 

 

 

 

 

Period

 

RSF

 

RSF

 

Annual

 

Monthly

 

6/1/12 - 5/31/13

 

11,100

 

$

14.86

 

$

164,946.00

 

$

13,745.50

 

6/1/13 - 5/31/14

 

11,100

 

$

15.23

 

$

169,053.00

 

$

14,087.75

 

6/1/14 - 5/31/15

 

11,100

 

$

15.61

 

$

173,271.00

 

$

14,439.25

 

6/1/15 - 5/31/16

 

11,100

 

$

16.00

 

$

177,600.00

 

$

14,800.00

 

6/1/16 - 5/31/17

 

11,100

 

$

16.40

 

$

182,040.00

 

$

15,170.00

 

6/1/17 - 5/31/18

 

11,100

 

$

16.81

 

$

186,591.00

 

$

15,549.25

 

 

 

 

 

 

 

 

 

 

 

6/1/18 - 5/31/19

 

11,100

 

$

17.23

 

$

191,253.00

 

$

15,937.75

 

 

PNG 2nd Amendment at 875

 

--------------------------------------------------------------------------------



 

6.              Binding effect. This Amendment shall be binding upon, and shall
inure to the benefit of Landlord and Tenant and their respective successors and
assigns.

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Landlord and
Tenant have caused this Amendment of Lease Terms to be duly executed on the date
first written above.

 

THIS LEASE MUST BE EXECUTED FOR TENANT, IF A CORPORATION, BY THE PRESIDENT OR
VICE PRESIDENT AND ATTESTED BY THE SECRETARY OR ASSISTANT SECRETARY, UNLESS THE
BY-LAWS OR A RESOLUTION OF THE BOARD OF DIRECTORS SHALL OTHERWISE PROVIDE, IN
WHICH EVENT A CERTIFIED COPY OF THE BY-LAWS OR RESOLUTION, AS THE CASE MAY BE,
MUST BE FURNISHED TO LANDLORD.

 

 

LANDLORD:

 

 

 

Wyomissing Professional Center, Inc., a Pennsylvania

 

corporation

 

 

 

 

By:

[ILLEGIBLE]

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

TENANT:

 

 

 

Penn National Gaming, Inc., a Pennsylvania

 

corporation

WITNESS:

 

 

 

 

 

 

 

By:

/s/ Susan M. Montgomery

 

By:

/s/ Robert S. Ippolito

 

 

 

 

 

Name:

Susan M. Montgomery

 

Name:

Robert S. Ippolito

 

 

 

 

Title:

VP/Sec/Treas

 

--------------------------------------------------------------------------------